DETAILED ACTION
	Claims 1-12 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/21 and 1/14/22 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Notice of Subject Matter Free of the Prior Art
Claim 5, wherein the viral infection is caused by SARS-CoV-2, is free of the prior art, which provided no reasonable expectation of success that the claimed methods could treat or prevent SARS-CoV-2 infection.  Balboni et al. (Journal of Trace Elements in Medicine and Biology 71 (2022)), teaches that even several years after the priority date of the present application (4/14/2020), there were “very few studies on the effects of zinc supplementation,” on SARS-CoV-2 infection, and that said studies “did not confirm efficacy” (Abstract).  
McPherson et al. (Editorial in American Journal of Opthalmology (August 2020) speculates that oral administration of zinc may be beneficial as a prophylactic treatment for COVID-19 and urges that the possibility be investigated, but concedes that efficacy of such treatments had not been established.  
Claim 5 is not in condition for allowance, however, because it is rejected under 35 USC 112 as detailed below.  
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the abbreviation “Zn,” without defining this term.  The first instance of an abbreviation in the claims should be accompanied by the spelled out term.  Claim 1 should be amended to recite “zinc.”  Correction is required.  
Claim 3 is objected to because of the following informalities:  the claim recites the abbreviations EDDA and TBPDA without identifying what they stand for.  The first instance of any abbreviation in a claim set should be accompanied by the fully spelled out term.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating torque teno virus, HIV, herpes simplex, laryngeal papillomatosis, common cold rhinovirus, viral warts, and hepatitis C infections does not reasonably provide enablement for treating or preventing a disease or condition caused by any and all viral infections, including SARS-CoV-2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
The factors for considering in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
While all of the factors have been considered, only those deemed necessary for a prima facie case of non-enablement are set forth below.
Breadth of the Claims
The claims broadly encompass treating a disease caused by ANY viral infection, as well as preventing ANY viral infection, as well as treating or preventing ANY condition caused by ANY viral infection.  As an example to demonstrate the breadth of the claim language, the claims encompass a method of preventing a zika virus infection, a method of treating a zika virus infection, and a method of treating in an infant a microcephaly condition that was caused by a zika viral infection.  The claims further encompass ANY route of administration, e.g., oral, nasal, topical or parenteral, and encompass administration of the recited composition to ANY subject, e.g., a human, a non-human animal, or even a bacterium infected by a bacteriophage.  
Knowledge of the Prior Art
Read et al. (Adv Nutr 2019;10:696-710) is a review of the role zinc plays in antiviral immunity.  Read teaches that human clinical trials have shown some evidence of antiviral effects in using zinc in specified amounts in treating infections caused by Torque treno virus, common cold rhinovirus infections, laryngeal papillomatosis, HIV, and chronic hepatitis C virus when administered orally, and herpes simplex infections when administered topically, as well as viral wart infections when administered topically or by injection (see Table 2 on page 700). None of the studies listed in Table 2 appear to demonstrate the efficacy of zinc in preventing viral infection as opposed to treating a viral infection or its symptoms.   
Additionally, Read cautions that while many in vitro studies have evaluated the antiviral effects of zinc, the zinc concentrations employed commonly far exceed physiological concentrations, with human plasma zinc concentrations typically being 10-18 micromolar, whereas antiviral concentrations of zinc can reach into the millimolar range (page 698, first full paragraph of right column).  
Balboni et al. (Journal of Trace Elements in Medicine and Biology 71 (2022)) is a post-filing date review of the use of zine or selenium supplementation in COVID-19 prevention and treatment.  The review states that there are “very few studies on the effects of zinc supplementation,” and that said studies “did not confirm efficacy” (Abstract).  
Guidance/Working Examples
Tables 2-10 of Example 1 of the present specification discloses the CC50 values determined in vitro for various compositions administered by the inventive methods, including Zn and Zn-64 in citrate, EDDA, sulfate, aspartic acid, glutamic acid, glycine-methionine, and TBPDA solutions, against influenza, herpes simplex virus, and bovine viral diarrhea virus (model of hepatitis virus), and Epstein Barr virus.   
Table 11 displays the protective effect of zinc compositions after intraperitoneal administration to mice infected with the herpes virus, with varying results depending upon the type of zinc composition, with mice survival rates ranging from 0% when administering Zn-64 glutamate in deuterium depleted water, to 20% mortality using Zn-64 glycine-methionine in deuterium depleted water, compared to 100% mortality in a control group.  
Table 12 displays the protective effect of zinc compositions after intraperitoneal administration to mice infected with influenza virus, with varying results depending upon the type of zinc composition, with mice survival rates ranging from 0% when administering Zn-64 asparaginate or zinc 64 glycine-methionine or zinc glycine-methionine in deuterium depleted water, to 0% mortality using zinc citrate or zinc glutamate in deuterium depleted water, compared to 100% mortality in a control group.  
The specification does not appear to disclose, however, any data regarding administration of zinc compositions to humans, nor data relating to the treatment of any other viral infections within the scope of the claims, nor any data relating to the prevention of any viral infection within the scope of the claims. 
Predictability of the Art
The teaching of Balboni stating that the available studies did not confirm the efficacy of zinc against SARS-CoV-2 as discussed above provides evidence that the ability of zinc to treat certain viral infections cannot be extrapolated to the ability to treat any and all viral infections, but rather that additional experimentation and clinical trials must be carried out to determine the efficacy of zinc administration for each viral infection within the scope of the claims.
 Additionally, Read’s caution that the zinc concentrations employed during in vitro studies of zinc efficacy against viral infections are typically far beyond physiological concentrations provides evidence that the skilled artisan could not reasonably predict efficacy of zinc administration for treatment or prevention of a given viral infection based simply upon an in vitro test.  
Quantity of Experimentation
In light of the breadth of the claims, reading on both the treatment and prevention of ANY viral infection, the substantial unpredictability of the efficacy of zinc administration, and the lack of disclosure, either in the present specification or in the prior art, of evidence establishing the efficacy of zinc administration to treat or prevent infections caused by a large number of viruses within the scope of the claims but for which there is published human clinical trial data, (e.g., Zika virus, human cytomegalovirus, dengue virus, monkeypox virus, and others), it  would have required extensive and undue experimentation to determine which, if any, viral infections within the scope of the claims but beyond those tested in human clinical trials, could be treated successfully using the claimed methods.  It further would have required additional undue experimentation to determine which, if any, viral infections could be prevented via the claimed method of administering a prophylactic dose of the zinc compositions.  Therefore, the claims are prima facie non-enabled over their full scope.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite “natural Zn” without defining this term.  Nor does the specification provide a clear definition of this term.  Although it appears that these claims may be attempting to draw a distinction between “natural zinc” and the 64 isotope of zinc, the skilled artisan would recognize that zinc-64 is in fact a naturally occurring isotope of zinc.  Therefore, it is unclear what is encompassed by the term “natural zinc.” Clarification is required.  For the purpose of examination in view of the prior art, the Office has given the claims their broadest reasonable interpretation, which is that “natural zinc” encompasses any form of zinc that occurs in nature, including the Zn-64 isotope.  Since dependent claims 2 and 4-8 do not clarify the point of confusion, they are also rejected.  
Claim 2 recites that the composition is dissolved in culture medium or deuterium-depleted water (which would form a solution), but base claim 1 recites two forms in the alternative; either a composition comprising Zn 64, OR wherein the composition comprises a solution comprising the zinc.  It is therefore unclear whether the composition referenced by claim 2 is the composition of claim 1 that is in the form of a solution as recited by claim 1, or rather refers to the composition of claim 1 that is not recited as being in the form of a solution, or both.  Clarification is required.
Claim 3 is similarly unclear because it recites that the composition comprises a solution, and it is unclear whether said solution is the solution that is already referenced by claim 1.  Clarification is required.
Claim 4 recites “herpes simplex virus, including herpes simplex virus type 2,” and also “hepatitis virus, including hepatitis C virus,” and also “a coronavirus, including SARS-CoV-2.”  In each case, the use of “including” followed by a species of the previously cited genus, renders the metes and bounds of the claim unknown, since it is unclear if the genus is limited to the recited species, or if other species of the genus can satisfy the claim limitation.  Clarification is required.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kelly (US Pat. Pub. 20030099720; of record in IDS).
As to claims 1, 4, and 6, Kelly discloses a method for reducing the risk of infection of sexually transmitted viruses including herpes simplex, HIV, hepatitis, and papilloma (claim 4), the method comprising topically administering an aqueous solution comprising a prophylactically effective amount of a water soluble zinc salt (a salt comprising “natural Zn” of claim 1) at an anti-viral concentration (Abstract and claims 7-8 of Kelly), and wherein the water serving as the solvent for the aqueous solution is a “diluent” of claim 6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as unpatentable over Kelly (US Pat. Pub. 20030099720) in view of Novak et al. (US Pat. Pub. 2018/0296596; of record in IDS).
The teachings of Kelly are relied upon as discussed above.  Kelly further teaches that any zinc salt with adequate solubility in water is a candidate for use in the composition taught therein (paragraph 34), but Kelly does not further expressly disclose that the zinc is in the form of its 64Zn isotope as recited by claims 1, 3, and 8-10 and in the amount recited by claims 1 and 8-9.  Nor does Kelly expressly teach that the zinc is in the form of a composite with amino acids (claim 2) which is dissolved in deuterium depleted water (claims 2 and 7), or administering the composition orally or by injection (claims 11-12).
Novak discloses antibacterial compositions comprising an effective amount of zinc, of which 90-99.9% is in the form of 64Zn, which is within the ranges recited by claims 1 and 8-9 (claim 1 of Novak).  The composition may be in the form of a solution (paragraph 18), and the zinc may be in the form of its citrate, EDDA, sulfate, aspartate, asparaginate (“amino acids” of claims 2 and 10), or glutamate salt (paragraph 24), which will result in the solution comprising these ions as recited by claim 3.  The Zn may also be in the form of an oxide formed using deuterium depleted water (paragraph 14).  Novak teaches that it is believed that over time, the relative abundance of each element’s isotopes drifts further and further from the naturally occurring relative abundance, becoming overweighted with heavy isotopes, which can affect auto-catalytic reactions by reduction the proportion of products having the correct chirality, which causes a decrease in the functionality of proteins and other molecules, leading to a decline in health over time, but which can be reversed by administering lighter isotopes such as 64Zn (paragraphs 5-6 and 13).  Novak further teaches that the zinc composition may be administered orally or by injection (paragraph 13).  
As to claims 1-4 and 6-12, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Kelly method by selecting zinc comprising 64Zn in amounts within the ranges of claims 1 and 8-9, since Kelly is silent about the isotope of zinc that should be used in the composition, but Novak teaches that 64Zn is suitable for use as an active in such amounts in its antibiotic pharmaceutical composition, such that the skilled artisan would have realized that 64Zn possesses bioactivity and would have reasonably predicted that it could serve as the type of zinc in the Kelly pharmaceutical composition.  Such a modification is merely the substitution of one known prior art element for another to yield predictable results, which is prima facie obvious.  MPEP 2143.  Additionally, the skilled artisan would have been motivated to use the isotope 64Zn in the Kelly composition for the additional reason that Novak suggests that administering light isotopes will have health advantages since it reverses harmful trends to heavier isotopes that occur in the body with age.  
Regarding claims 2 and 7, it further would have been prima facie obvious to select a zinc oxide as the type of zinc salt, and to form said oxide by dissolving the 64Zn in deuterium depleted water, since Kelly teaches that any zinc salt with water solubility is a candidate for use in the composition and Novak teaches that doing so will provide a suitable zinc salt for administration as an active agent in a pharmaceutical composition.  Such a modification is merely the substitution of one known prior art element for another to yield predictable results, which is prima facie obvious.  MPEP 2143.  
As to claims 2-3 and 10, it further would have been prima facie obvious to select zinc that is in the form of its citrate, EDDA, sulfate, aspartate, asparaginate, or glutamate salt, since Kelly teaches that any zinc salt with water solubility is a candidate for use in the composition and Novak teaches that all of these salts are water soluble zinc salts that are useful as active agents in pharmaceutical compositions, such that the skilled artisan reasonably would have expected that they could be used as the water soluble zinc salt in the Kelly composition.   
Regarding claims 11-12, it further would have been prima facie obvious to administer the composition orally or by injection, since Novak makes it clear that pharmaceutical compositions comprising zinc as the active agent may be administered orally or by injection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645